Name: Commission Regulation (EEC) No 3939/87 of 21 December 1987 amending certain acts in respect of the application of the common organization of the markets in the sheepmeat and goatmeat sector as a consequence of the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  agricultural policy
 Date Published: nan

 Avis juridique important|31987R3939Commission Regulation (EEC) No 3939/87 of 21 December 1987 amending certain acts in respect of the application of the common organization of the markets in the sheepmeat and goatmeat sector as a consequence of the introduction of the combined nomenclature Official Journal L 373 , 31/12/1987 P. 0001 - 0005COMMISSION REGULATION (EEC) N ° 3939/87of 21 December 1987amending certain acts in respect of the application of the common organization of the markets in the sheepmeat and goatmeat sector as a consequence of the introduction of the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular the second indent of Article 15 (1) thereof, Having regard to Council Regulation (EEC) N ° 3908/87 of 22 December 1987 amending Regulation (EEC) N ° 1837/80 on the common organization of the market in sheepmeat and goatmeat (2), and in particular Article 2 thereof, Whereas, according to the second subparagraph ofArticle 15 (1) of Regulation (EEC) N ° 2658/87, adaptations of a technical nature of Community acts using the combined nomenclature are carried out by the Commission; whereas the modifications of substance are carried out according to the procedure laid down in Article 26 of Council Regulation (EEC) N ° 1837/80 (3) by virtue of Article 2 of Regulation (EEC) N ° 3908/87, Whereas certain Regulations in the sheepmeat and goatmeat sector must be adapted at the technical level as well as in regard to certain substantive points in order to take account of the utilization of the new combined nomenclature based on the harmonized system for the designation and codification of goods due to replace the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in the Customs Tariffs, Whereas due to the number and content of the texts requiring such modification it is advisable to regroup, in one Regulation, all the amendments to be made; Whereas the adaptations provided for in this Regulation in application of Article 2 of Regulation (EEC) N ° 3908/87 are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION: Article 1In Article 1 of Council Regulation (EEC) N ° 2641/80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) N ° 1837/80 on the common organization of the market in sheepmeat and goatmeat (4), the first indent is hereby replaced by the following: - 'The issue of import certificates for products falling within subheadings 0104 10 90 and 0104 20 90 and heading N ° 0204 of the combined nomenclature originating in a third country which has undertaken to restrict its exports to the Community shall not exceed for each calendar year the overall quantity resulting from the voluntary restraint agreement signed with the Community;'. Article 2Commission Regulation (EEC) N ° 2668/80 of 17 October 1980 laying down detailed rules for applying the levies on sheepmeat and goatmeat (5) is hereby amended as follows: 1. Article 1 (1) is replaced by the following: '1. The free-at-Community-frontier offer price referred to in Article 12 (2) of Regulation (EEC) N ° 1837/80 shall be calculated on the basis of the free-at-Community-frontier offer prices for products specified in section (a) of Annex I to the said Regulation and for live animals falling within subheadings 0104 10 90 and 0104 20 90 of the combined nomenclature.'2. Annexes I and II are replaced by the Annex to this Regulation. Article 3Commission Regulation (EEC) N ° 20/82 of 6 January 1982 on special detailed rules for applying the system of importand export licences for sheepmeat and goatmeat (1), as last amended by Regulation (EEC) N ° 3887/87 (2) is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1This Regulation lays down special detailed rules for applying the system of import and export licences set up by Article 16 (1) of Regulation (EEC) N ° 1837/80. However: (a) for products falling within heading N ° 0204 of the combined nomenclature and originating in Argentina, Australia, New Zealand and Uruguay; and(b) for products falling within subheadings 0104 10 90 and 0104 20 90 and heading N ° 0204 of the combined nomenclature and originating in Austria, Bulgaria, Hungary, Iceland, Poland, the German Democratic Republic, Romania, Czechoslovakia and Yugoslaviaimport licences may be issued only subject to the conditions laid down in Regulation (EEC) N ° 19/82.'2. Article 2 is replaced by the following: 'Article 2The provisions of the third indent of Article 5 (1) of Regulation (EEC) N ° 3183/80 shall not apply to imports of products within subheadings 0104 10 90 and 0104 20 90 and heading N ° 0204 of the combined nomenclature.'Article 4Article 4 (3) of Commission Regulation (EEC) N ° 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) N ° 2661/80 (3), as last amended by Regulation (EEC) N ° 1860/86 (4) is hereby replaced by the following: '3. The amounts referred to in paragraphs 1 and 2 shall be fixed for fresh or chilled sheep carcases. The amounts applicable to the other products referred to in Article 1 (a) of Regulation (EEC) N ° 1837/80 shall be determined by employing the coefficients referred to in Articles 12 (3) and 13 (3) of Regulation (EEC) N ° 1837/80. For the products referred to in Article 1 (c) of Regulation (EEC) N ° 1837/80, the amounts applicable shall be determined by employing the coefficients referred to in Article 12 (3) of the said Regulation and applicable to meats listed in Annex I under subheadings 0210 90 11 and 0210 90 19 of the combined nomenclature. For the products referred to in Article 1 (c) of the said Regulation, the space for the description of the goods and the export declaration should contain an indication as to whether the products are bone in or boneless.'Article 5Article 1 (1) of Council Regulation (EEC) N ° 3643/85 of 19 December 1985 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 (5), as last amended by Regulation (EEC) N ° 3368/87 (6) is hereby replaced by the following: '1. The import levy applicable to the following products shall be limited to a maximum of 10 % ad valorem, subject to annual quantitative limits expressed in tonnes of carcase equivalent for each third country concerned and by category>TABLE>Article 6Article 2 (1) of Directive 82/177/EEC of 22 March 1982 on the statistical surveys to be carried out by Member States on sheep and goat stocks (1), as last amended by Directive 86/82/EEC (2), is hereby replaced by the following: '1. For the purposes of this Directive, ''sheep'' means animals falling within subheading 0104 10 of the combined nomenclature, and ''goats'' means animals falling within subheading 0104 20 thereof.'Article 7This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1987. For the CommissionFrans ANDRIESSENVice-PresidentSPA:L373UMBE00.95FF: 1UEN; SETUP: 01; Hoehe: 1088 mm; 209 Zeilen; 8491 Zeichen; Bediener: FRST Pr.: A; Kunde: ................................ (1) OJ N ° L 256, 7. 9. 1987, p. 1. (2) OJ N ° L 370, 30. 12. 1987, p. 16. (3) OJ N ° L 183, 16. 10. 1980, p. 1. (4) OJ N ° L 275, 18. 10. 1980, p. 2. (5) OJ N ° L 276, 20. 10. 1980, p. 39. (1) OJ N ° L 3, 7. 1. 1982, p. 26. (2) OJ N ° L 365, 24. 12. 1987, p. 39. (3) OJ N ° L 154, 9. 6. 1984, p. 27. (4) OJ N ° L 161, 17. 6. 1986, p. 25. (5) OJ N ° L 348, 24. 12. 1985, p. 2. (6) OJ N ° L 321, 11. 11. 1986, p. 6. (1) OJ N ° L 81, 27. 3. 1982, p. 35. (2) OJ N ° L 77, 22. 3. 1986, p. 30. ANNEX 'ANNEX I >TABLE> ANNEX II >TABLE>